We have carefully examined the record, and find no error.
The evidence as to the conduct of Mathis which was objected to upon the ground that the complaint alleged that the defendant, and not Mathis, had committed the fraud, was competent, as Mathis was acting for the defendant, and that the defendant was not taken by surprise is shown by the fact that he was introduced as a witness for the defendant.
There was ample evidence to support the allegations of the complaint, and the motion for judgment of nonsuit was properly denied.
No error. *Page 696